Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154622(75)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PATRICIA MERCHAND,                                                                                 Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 154622
  v                                                                 COA: 327272
                                                                    Ingham CC: 12-001343-NH
  RICHARD L. CARPENTER, M.D.,
            Defendant-Appellant,
  and
  MID-MICHIGAN EAR, NOSE,
  AND THROAT, P.C.,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply brief is GRANTED. The reply brief will be accepted as timely filed if
  submitted on or before January 5, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 28, 2017

                                                                               Clerk